i irs department of the treasury internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date certified mail dear date ‘jan a person to contact name employee id phone fax hours employer id number uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code you’re required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form organizations described in sec_501 and exempt under sec_501 must not engage in a regular business of a kind ordinarily carried on for profit you have failed to produce documents or otherwise establish that you operate in accordance with sec_501 or sec_1_501_c_6_-1 of the federal_income_tax regulations you operate two license bureaus for profit as your primary activities and these activities are not directed to the improvement of business conditions of one or more lines of business your current activities are similar to the activities that previously caused you to lose your exempt status effective under the same section of the code we made the adverse determination for the following reason s we’ll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs for tas assistance please contact the taxpayer_advocate for the irs office that issued this letter if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication department of the treasury internal_revenue_service cincinnati oh legend c state d formation date e city f county dear date mar employer 1d number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in the state of c on d your articles of incorporation state that you were formed for the purpose of promoting civic improvement and other improvements conducive to the well-being of the community to advance the commercial agricultural and general interests of the city of e and county of f in c to promote educational and recreational advancement in the community and to promote general interest in the historical development of the community and to foster and encourage historical research in this regard membership is open to any reputable sole_proprietor association corporation partnership or estate in the area in addition to performing the usual and customary exempt_activities of a chamber of commerce you also operate two license bureau offices under a contract with the state of c you acknowledge your operation of the licensing bureaus as an unrelated_trade_or_business activity you were previously granted exemption under sec_501 of the code and your exemption was revoked as a result of an examination you have now re-applied for exemption under sec_501 because you assert that the operation of a license bureau is not your primary activity employees working at the chamber which amounts to approximately you have have man hours per week the licensing offices are open five days a week eight hours per day plus a few hours on the last saturday of the month employees operating the license bureaus for approximately man hours per week you your licensing offices are managed by a state department you receive a transaction fee for providing the services you then use the fees to help promote business development and carryout your mission and activities the clerks that provide the services are your employees you said you conduct many activities and your board consists of business men and women which meet no less than monthly to discuss ways to support your business community you sponsor educational programs directed toward the improvement of business conditions these are held at least quarterly and at no fee you post notifications on social medial and send emails to your mailing list you also support a shop local program which educates consumers on the importance of supporting local businesses you provided financial data for the last exempt_function_income and other income accounts for approximately license bureau revenue which you report as unrelated_business_income ubi accounts for approximately of your total revenue ‘years of your operations the total of your membership dues of your total annual revenue your your prior examination resulted in your revocation as well as a closing_agreement with the service in that agreement you agreed to establish separate entities for the operation of the chamber activities and for the operation of the license bureau you agreed that the license bureau would file form 1120’s and that the chamber would reapply for exemption and exclude the license bureau as part of your operations law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real_estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 defines a business league as an association of persons the term persons includes legal entities such as trust and corporations having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of any kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons revrul_59_234 1959_2_cb_149 held that a real-estate board whose primary purpose or activity is the operation of a multiple-listing system is considered to be rendering particular services for its members as a convenience and economy in the conduct of their respective businesses rather than for the improvement of business within the real_estate business generally and is not exempt from federal_income_tax as an organization described in sec_501 of the code the ruling further concluded that the operation of a real_estate multiple service constitutes a business of a kind ordinarily carried on for profit revrul_68_264 1968_1_cb_264 held that an organization is not exempt from federal_income_tax under sec_501 of the code if it operates a traffic bureau for members and nonmembers as its primary activity the organization's income consisted of membership fees an annual payment by the local chamber of commerce and payments by business firms for services performed the income approximates the cost of operations a traffic bureau of the type described above is a business of a kind ordinarily carried on for profit since the traffic bureau is the primary activity of this organization it is not exempt from federal_income_tax under sec_501 letter rev catalog number 47628k revrul_68_265 1968_1_cb_265 held that an organization is not exempt from federal_income_tax under sec_501 of the code if it operates a credit information service as its primary activity primary activities that constitute a regular business of a kind ordinarily carried on for profit will preclude exemption from federal_income_tax under sec_501 because they evidence a purpose to engage in such business in 136_f2d_435 the court determined that the organization was not exempt from tax as a business league the organization was made up of apartment owners it did not meet the description of a business league because it regularly carried on business of a kind ordinarily conducted for profit it performed particular services for individual persons such as the furnishing of credit information the supplying of an apartment shopping service the making of arrangements for direct purchases by members at discount and similar activities in 366_f2d_998 the court held that the high percentage of income obtained by the association from performing particular services for individuals as a convenience and economy in their business and its other income-producing activities and the amount of time devoted by employees of the association to the performance of these services is sufficiently substantial so that the income-producing activities cannot be said to be merely incidental activities of the association but are one of its two main purposes the court found that in consecutive years the organization derived and of its income from activities not for the common benefit of all as compared to income from membership fees the court stated the fact that such a large percentage of the organization's income was derived from activities for the benefit of individuals wa s a strong indication that th ose activities were more than merely incidental in 69_tc_53 the court stated one common formulation for the requirements under sec_501 is as follows it must be an association of persons having a common business_interest its purpose must be to promote that common business_interest it must not be organized for profit it should not be engaged in a regular business of a kind ordinarily conducted for a profit its activities should be directed toward the improvement of business conditions of one or more lines of business as opposed to the performance of particular services for individual persons and its net_earnings if any must not inure to the benefit of any private_shareholder_or_individual if an organization fails to meet any one of these standards it cannot be recognized as exempt or maintain its exemption under sec_501 application of law you are not exempt under sec_501 of the code because by operating two license bureau offices you are engaged in a regular business of a kind ordinarily carried on for a profit which disqualifies you from exemption see sec_1_501_c_6_-1 you are operating in a manner similar to the organizations described in revrul_59_234 and and not exempt from federal_income_tax under sec_501 of the code much like the organization described in revrul_68_264 you are operating a licensing bureau as stated in this ruling a traffic bureau is a business of a kind ordinarily carried on for a profit also like this organization your operation of the licensing bureaus is letter rev catalog number 47628k your primary activity although you have numerous activities you consistently spend the majority of your time on this activity and it is the primary source of your revenue thus making it your primary activity accordingly you are not exempt under sec_501 similar to the organization described in apartment operations ass'n the majority of your activities do not improve the business conditions of one or more lines of business or business conditions of the community as a whole instead you perform license bureau services for individuals like a regular business which is not an exempt_purpose under sec_501 of the code similar to the organization described in indiana retail hardware ass’n your licensing bureau activities are carried on in a manner that cannot be viewed as merely incidental to your other activities as measured as a percentage of your time and revenue your primary activity is your operation of the licensing bureaus therefore you are precluded from exemption under sec_501 of the code in the case associated master barbers beauticians the court provided a formulation for the requirements under sec_501 you fail to meet several of the requirements outlined in this case specifically your primary purpose is not promoting a common business_interest rather you are engaged in a regular business ordinarily conducted for a profit and you perform particular services for individuals you fail to meet the requirements and cannot be recognized as exempt under sec_501 your position you have been an integral part of the local area for many years and are formed for the purposes of promoting civic and other improvements conducive to the well-being of the community you advance the commercial educational historical agricultural and general interests of the area your licensing bureaus provide outstanding customer service to clients in multiple counties who are in need of titling and registering vehicles and obtaining a driver’s license or state id revenues from the license offices are utilized to subsidize your chamber of commerce activities you assert that you have many non-licensing bureau activities these events are complex and take months of planning and organizing for them to be successful you said you are different from when you were previously revoked because these and other activities were not a part of your activities at that time you are very active in the community you develop the potential of all community businesses professional organizations and individuals to exemplify the rich historic past of the area as well as integrating the untapped potentials of the present and seek methods to fulfill the economic needs of the community’s future the fees for services in the license offices are used to help meet these goals you said an examination of the facts should show that the operation of the license office is a non-profit funding source not a for-profit activity it should be noted that the c department of revenue actively seeks to award contracts to non-profits women and minorities the majority of license office services are provided by non- profits through a competitive bid process the c department of revenue awards the contract for services based on a point system points are awarded to bidders that meet the requirements and provide the documentation of non-profit status you indicated that it is required by the state of c to be exempt under sec_501 in order to operate a license bureau letter rev catalog number 47628k you ensure the state contractual requirements are met but it is not your primary purpose or activity you are a membership driven organization and your main purpose and activity is to promote chamber businesses members and encourage economic development licensing bureaus is the primary source of your income and is also your primary activity our response to your position the operation of you said an examination of the facts should show that the operation of the license offices is a non-profit funding source however you previously indicated that the income you earn from this activity is classified and reported by you as a ubi and accounts for approximately operation of these bureaus is not a sec_501 purpose and precludes you from exemption as discussed above of your annual revenue accordingly the conclusion you are not primarily an association of persons promoting one or more lines of business and your activities constitute business services to individuals which are normally carried on for a profit accordingly you do not qualify for exemption from federal_income_tax under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e acopy of this letter highlighting the findings you disagree with e e e e one of the following declarations the law or authority if any you are relying on anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh - you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
